Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: embodiment of Fig. 6
Species II: embodiment of Fig. 7
Species III: embodiment of Fig. 8
Species IV: embodiment of Fig. 9
Species V: embodiment of Fig. 10
Species VI: embodiment of Fig. 11
Species VII: embodiment of Fig. 12
Species VIII: embodiment of Fig. 13
Species IX: embodiment of Fig. 14
Species X: embodiment of Fig. 17
Species XI: embodiment of Fig. 18
Species XII: embodiment of Fig. 19
Species XIII: embodiment of Fig. 20
Species XIV: embodiment of Fig. 21
Species XV: embodiment of Fig. 22


 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XV lack unity of invention because even though the inventions of these groups require the technical feature of 
a wind turbine blade component for a wind turbine blade, the wind turbine blade component extending from a first end to a second end in a lengthwise direction and further from a first edge to a second edge in an edgewise direction, the wind turbine blade component comprises a plurality of layers of fibre material arranged in a stack extending in a thickness direction, wherein the stack defines a first side and a second side where the first and second edges are arranged between the first and second sides, said plurality of layers comprises a first group of layers and at least a second group of layers, the layers of said first group has a first local width (W1) and the layers of said second group has a second local width, wherein the layers of at least one of said first and second groups are continuously offset in at least one edgewise direction from the first side to the second side, where the layers of said first group are offset in a first edgewise direction to form a first edge profile and the layers of said second group 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dahl (U.S. Pre-Grant Publication No. 2014/0119936).  
Dahl teaches a wind turbine blade component for a wind turbine blade, the wind turbine blade component (6) extending from a first end to a second end in a lengthwise direction (longitudinally extending main laminate 6, i.e., extending from a first end to a second end; paragraph [0067]) and further from a first edge to a second edge in an edgewise direction (left edge and right edge shown; figure 2), the wind turbine blade component comprises a plurality of layers of fibre material (15-19; figure 2) arranged in a stack extending in a thickness direction (as shown; figure 2), wherein the stack defines a first side (inner side) and a second side (outer side) where the first and second edges are arranged between the first and second sides (as shown; figure 2), said plurality of layers comprises a first group of layers and at least a second group of layers (lower half of the layers and upper half of the layers; figure 2), the layers of said first group has a first local width (W1) and the layers of said second group has a second local width (as shown; figure 2), wherein the layers of at least one of said first and second groups are continuously offset in at least one edgewise direction from the first side to the second side (as shown; figure 2), where the layers of said first group are offset in a first edgewise direction to form a first edge profile (the layers in the lower half are offset toward left at the left edge; figure 2) and the layers of said second group are offset in a second edgewise direction to form a second edge profile (the layers in the upper half are offset toward right at the left edge; figure 2), characterised in that the first edgewise direction is opposite of the second edgewise direction (as shown; figure 2).

A telephone call was made to Tanya Harkins on 2/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745